 

 

     

 

 

Case 1:17-cr-00137-s6«—Beerment462—Fitec- Bao 1 Page 1 of 2
— USDS SDNY
eee DOCUMENT
! — ELECTRONICALLY FILED
Meister Seelia & Fein LLP DOC #: _ Henry E. Macurek
DATE FILED: 4-23-24 Direct (212) 655-3594

 

 

 

 

 

Fax (212) 655-3535
hem@msf-law,com

April 27, 2021
Sb“ FECES for ALIC, Faw Ag Ang Ate HARtee|
Hon, John G. Koelt! PObguerto £6 fives gat, MAL 20 a ari

United States District Judge

Southern District of New York “et VE OOAM.
vs 28

VIA ECF

500 Pear! Street SO GMGERED,

New York, New York 10007

   
    

Re: United States v. Asim Hameedi, et al, No. 17 Cr. 137 (JGK) A j

Dear Judge Koeltl: a¢/y,

We write on behalf of defendant Asim Hameedi to respectfully request a brief adjournment
of our cHent’s May 3, 2021 sentencing hearing until the end of the religious month of Ramadan
and the religious holiday of Eid al-Fitr, which ends on the night of May 13, 2021. We have spoken
to counsel for defendant Fawad Hameedi who joins this request. Both Asim and Fawad Hameedi
and their families observe these religious holidays,

The Court also has inquired as to whom will seek to attend Dr. Hameedi’s in-person
sentencing hearing to allow the Court to consider what accommodations, if any, can be made to
prepare the courtroom under the COVID-19 protocols established to protect the health and safety
of courthouse visitors. We are asking that seven people be allowed to attend the sentencing, in
addition to Dr. Hameedi.'! These will be the closest relatives of Dr. Hameedi, including his wife,
his wife’s parents (who intend to travel from Florida to be here with their daughter and son-in-
law), his sister, Asima, and his brother, Faig, and Faiq’s wife. Depending on her health, Asim’s
mother also wants to be present in Court to support her son.

Because Dr. Hameedi and his family strictly observe the Ramadan fast, it is a difficult
month for family members, especially elderly ones, to travel and conduct activities during long
fasting days. As stated above, Dr. Hameedi’s elderly parent in-laws would like to travel from their
home in Florida to support Dr. Hameedi on this most consequential day of his life, but because of
their age and health, find it difficuit to travel during the fast.

Accordingly, we respectfully request that Dr. Hameedi’s sentencing be adjourned to
accommodate Dr. Hameedi, Fawad Hameedi, and their families’ Ramadan observance.

 

i As to counsel, we ask that two seats be available at counsel table with Dr. Hameedi.

Counsel who will attend the sentencing hearing include Henry E. Mazurek and Ilana Haramati.

 
Case 1:17-cr-00137-JGK Document 462 Filed 04/27/21 Page 2 of 2

Hon. John G, Koelt!
April 27, 2021
Page 2 of 2

 

Because of counsel’s prior scheduling commitments in other matters, we further request
that the Court reschedule the sentencing for May 20 or 21, 2021, or for any date after June 7, 2021
that is convenient for the Court.?

We have spoken to counsel for the government who does not object to this request.
Respectfully submitted,
MEISTER SEELIG & FEIN LLP
‘si HEM
Henry E. Mazurek
ilana Haramati

Counsel for Defendant Asim Hameedi

ec: Government Counsel (by ECF)

 

2 Counsel for Fawad Hameedi has previously scheduled criminal case-related foreign
depositions, which will place him outside the country from May 25 to June 5.

 
